Citation Nr: 0818806	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of a fracture of the coccyx.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from May 2002 to October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for the 
residuals of a fracture of the coccyx, and assigned a 
noncompensable disability rating.  


FINDING OF FACT

The residuals of the veteran's service-connected coccyx 
fracture include pain and tenderness, and soft tissue 
swelling, over the lower sacrum and coccyx.


CONCLUSION OF LAW

The criteria for a compensable disability rating of 10 
percent for the residuals of a fracture of the have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5235 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial noncompensable evaluation assigned following the 
grant of service connection for the residuals of a fracture 
of the coccyx in July 2006.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Court recently reemphasized this point, holding 
that the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to 
downstream issues.  Goodwin v. Peake, No. 05-0876 (U.S. Vet. 
App. May 19, 2008).  Therefore, no further notice is 
required.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, as well as his 
service medical records.  Further, in June 2006, the veteran 
was afforded VA examination. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


Increased Rating Claim for the Residuals of a Fracture of the 
Coccyx

Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  The veteran's coccyx injury has 
been rated under Diagnostic Code 5235 for vertebral fracture 
or dislocation.  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine are as follows, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease:

	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling.  

	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of visions; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Facts and Analysis 

The veteran was service-connected for residuals, status post 
fracture coccyx, in a July 2006 rating decision.  Service 
medical records indicate that the veteran fractured his 
coccyx in September 2004 as the result of a fall.  
Subsequently dated service medical records document the 
veteran's complaints of pain in the area of the fracture.

The veteran was assigned a noncompensable disability rating 
under Diagnostic Code 5235.  The veteran appealed to the 
Board, asserting that he was entitled to a compensable 
disability rating because of his suffering.  The Board finds 
that the medical evidence of record does support a 
compensable disability rating of 10 percent.  

Post-service VA outpatient treatment records dated in late 
2005 and into 2006 document the veteran's continued 
complaints of coccyx pain.  The report of a November 2005 VA 
X-ray reflects that the study was unremarkable, but there 
were noted technical difficulties during testing.  An 
magnetic resonance imaging (MRI) study done by VA in December 
2005 showed disc herniation at the L4/5 level and that the 
disc was somewhat collapsed at that level.  Detailed images 
of the coccyx and sacrum revealed edema within the three 
distal coccygeal segments associated with minor soft tissue 
swelling.  The impression after a January 2006 computerized 
tomography (CAT) scan of the pelvis was cortical disruption 
of the three most caudal coccygeal segments with associated 
linear osseous fragment suggesting the recent fracture, and 
neural foraminal narrowing at L4/5 secondary to broad based 
disc bulge and facet hypertrophy.   

According to the report of a June 2006 VA examination of the 
veteran's spine, the veteran currently has intermittent 
coccygeal pain with flare-ups after extended sitting, 
standing, running, and doing sit-ups.  During these flare 
ups, there is no limitation on range of motion of the lumbar 
spine.  Also, there is no radiation of pain, no bowel or 
bladder disturbances, and the veteran does not use a spinal 
brace.  The examiner also noted that the pain is not so 
severe as to interfere with the veteran's activities of daily 
living, but did note that the veteran told him that he quit 
his job as a painter because of the pain.  

Upon physical examination, the examiner found no tilt of the 
lumbosacral spine.  The examiner also noted no soft tissue 
swelling or redness, but did note marked tenderness over the 
lower sacrum and coccyx.  

Range of motion of the thoracolumbar spine measured as 
follows; the veteran's forward flexion was measured to 90 
degrees with pain starting at 50 degrees, extension was 
measured to 30 degrees with no pain, left and right lateral 
flexion were measured to 30 degrees with no pain, and left 
and right lateral rotation were measured to 30 degrees with 
no pain.  Finally, the examiner noted that repetitive motion 
of the spine does not produce further limitation of motion 
due to pain, weakness, fatigue, lack of endurance or 
incoordination.  

The examiner also discussed the December 2005 MRI as well as 
a January 2006 CAT scan of the pelvis.  The examiner noted 
benign posttraumatic changes in the coccyx with no evidence 
of neoplasm.  

As noted above, a compensable disability rating of 10 percent 
under Diagnostic Code 5235 requires forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

The June 2006 VA examiner noted marked tenderness over the 
veteran's lower sacrum and coccyx.  The Board therefore finds 
that, although it is apparent that there is no limited low 
back motion due to the service-connected coccyx fracture (but 
rather the veteran's herniated disc) a 10 percent evaluation 
is nevertheless warranted due to pain and localized 
tenderness.  Cf.  38 C.F.R. §§ 4.40, 4.45 (2007).

The medical evidence establishes that at no time during the 
pendency of the veteran's claim, however, has he been 
entitled to a disability rating in excess of 10 percent.  
Again, it has not been medically established that the 
disability results in any loss of low back motion, and the 10 
percent evaluation assigned herein is chiefly based on pain.

According to the mandates of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board has considered whether it may grant a 
higher rating in this case because of any functional loss due 
to pain, weakness, excess fatigability or incoordination.  No 
such higher rating may be granted in this case since the 
examiner of June 2006 specifically stated that the veteran 
had no additional functional loss due to pain, weakness, 
excess fatigability or incoordination.  

Finally, based upon the guidance of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the veteran's symptoms remained more or less 
constant throughout the course of the period on appeal, and 
as such, staged ratings are not warranted.  


ORDER

An initial disability rating of 10 percent for service-
connected residuals of a fracture of the coccyx is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


